Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
one or more communication interfaces in claim 11
a configuration module in claim 11
a controller module in claim 11
a query handler module in claim 11
a task assigner module in claim 11
a task executor module in claim 11

As specification discloses in [0007], processors coupled to the memory module via the one or more communication interfaces. The one or more hardware processors are caused by the plurality of instructions to perform the following actions as part of execution of a task in collaboration with the at least one other robot. All of the above are interpreted as software executed on processor.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-7, 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Baughman (US 20180275679) in view of Zhang (as disclosed in IDS: CN 105045094) and Witt (US Patent No. 10754343).
For claim 1, Baughman teaches: A processor-implemented method for robotic task execution, comprising:

fetching at least one task assigned to a robotic group, by at least two robots that form the robotic group, wherein the robotic group comprises the at least two robots collaborating for executing the at least one task assigned to the robotic group (Abstract, disclosing a method, system and computer program product for teaming in swarm intelligent robot sets. The method includes programming a multiplicity of robots in a multi-robot set with a particular locomotive model and assigning each of the robots to different individual tasks corresponding to different individual objectives of a problem based upon the particular locomotive model of the corresponding robots); and

processing the fetched at least one task by each of the at least two robots (Abstract, assigning each of the robots to different individual tasks corresponding to different individual objectives of a problem based upon the particular locomotive model of the corresponding robots), comprising:

processing information on the plurality of task specific parameters, comprising identifying at least one of the at least two robots as a target robot for executing the at least one task assigned to the robotic group (Abstract, disclosing programming a multiplicity of robots in a multi-robot set with a particular locomotive model and assigning each of the robots to different individual tasks corresponding to different individual objectives of a problem based upon the particular locomotive model of the corresponding robots), wherein the target robot satisfies criteria in terms of a) capability to handle the at least one task (Abstract, disclosing programming a multiplicity of robots in a multi-robot set with a particular locomotive model and assigning each of the robots to different individual tasks corresponding to different individual objectives of a problem based upon the particular locomotive model of the corresponding robots), and

executing the at least one task using the at least one target robot ([0014], disclosing each robot is deployed into a confined geographic space in communication with one another to perform a corresponding assigned task).

Baughman teaches of collaborative task execution by plurality of robots, however does not teach:
querying an own semantic knowledge database to gather semantic information pertaining to a plurality of task specific parameters required for executing the at least one task;
querying the semantic knowledge database of at least one other robot of the at least two robots, if the semantic information pertaining to the plurality of task specific parameters are not available in the own semantic knowledge database;

wherein the target robot satisfies criteria in terms of b) a cost factor;

Witt teaches: querying an own semantic knowledge database to gather semantic information pertaining to a plurality of task specific parameters required for executing the at least one task (column 8 lines 64-67, disclosing updating its local semantic mapping of the environment. Therefore the robot has a local semantic knowledge database. Column 5 lines 19-30, disclosing plurality of autonomous robots 105. Column 6 lines 20-36, disclosing autonomous robot 105a, 105b may proceed to navigate to a location of an object instance that it identifies, based on its local semantic mapping 125a, 125b, to be the location of the particular object instance, therefore each robot queries its own semantic knowledge database);

querying the semantic knowledge database of at least one other robot of the at least two robots, if the semantic information pertaining to the plurality of task specific parameters are not available in the own semantic knowledge database (column 7 lines 16-32, disclosing lifelong semantic mapping engine 110 can provide an updated semantic mapping 115 to each of the autonomous robots 105a, 105b. For example, the lifelong semantic mapping engine 110 may update the semantic mapping 115 and provide the updated semantic mapping 115 to each or a subset of the autonomous robots 105a, 105b. The autonomous robots 105a, 105b receive mapping data corresponding to the semantic mapping 115 and store local semantic mappings 125a, 125b that correspond to the semantic mapping 115. Figure 1A and column 5 lines 19-40, disclosing lifelong semantic engine 110, the engine is semantic knowledge database of robots 105a and 105b hence semantic knowledge database of other robot. Column 6 lines 20-36, disclosing autonomous robot 105a, 105b may proceed to navigate to a location of an object instance that it identifies, based on its local semantic mapping 125a, 125b, to be the location of the particular object instance. As robots primarily navigate through their local mapping, the information from semantic knowledge database is relied upon only when local mapping information is inaccurate or has low confidence. Column 4 line 62 – column 5 line 3, disclosing an autonomous robot that is relying on an outdated or uncertain mapping of an environment may have difficulty in performing tasks due to a failure to locate target objects within the environment. For example, if a mapping of an environment is sufficiently outdated such that an autonomous robot has very limited confidence in the mapping, the robotic system may have difficulty navigating through and locating objects within the environment. Because lifelong semantic engine is updated by all the robots, it always has updated mapping, an outdated mapping is local mapping of robot and in this case querying the lifelong semantic engine increases confidence for navigation);

As robots disclosed by Baughman are deployed to a geographic area and are capable of locomotion (Abstract, disclosing deploying robots and assigning tasks bases on locomotive models of robots), it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Baughman to querying an own semantic knowledge database to gather semantic information pertaining to a plurality of task specific parameters required for executing the at least one task; querying the semantic knowledge database of at least one other robot of the at least two robots, if the semantic information pertaining to the plurality of task specific parameters are not available in the own semantic knowledge database as taught by Witt to accurately navigate in the deployed environment;

Zhang teaches wherein the target robot satisfies criteria in terms of a cost factor ([0004], disclosing selecting lowest cost assisting robot to finish a task. And [0006], disclosing executing time cost on distance).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Baughman to wherein the target robot satisfies criteria in terms of b) a cost factor as taught by Zhang to increase efficiency of robot set.

Claim 6 recites same limitations as of claim 1, hence is rejected under same basis.

For claim 2, modified Baughman teaches: The method as claimed in claim 1, wherein the identifying the at least one target robot comprising:

Baughman does not explicitly teach: determining, based on the gathered semantic information, capabilities required for a robot to execute the at least one task;
identifying all robots of the at least two robots with matching capabilities, by comparing the determined capabilities with capabilities of the at least two robots;
determining the cost factor for each robot identified as having the matching capabilities, wherein the cost factor of a robot represents cost involved in using the robot for executing the task; and
selecting a robot with minimum cost factor, from the at least two robots with matching capabilities, as the target robot.

However, Baughman does teach determining capabilities required for a robot to execute at least one task (Abstract, disclosing assigning each of the robots to different individual tasks corresponding to different individual objectives of a problem based upon the particular locomotive model of the corresponding robots. Locomotive model provides information about capabilities of its corresponding robot. And as a task corresponding to a specific objective is assigned based on particular locomotive model, capabilities required for task have to be determined to select appropriate robot(s))

Furthermore Baughman teaches of identifying all robots with matching capabilities (Abstract, disclosing  responding to one of the robots appearing to be unable to complete a corresponding assigned one of the tasks by selecting a different robot with a locomotive model considered compatible with the corresponding assigned one of the tasks to complete the corresponding assigned one of the tasks. Therefore there are multiple robots with matching capabilities. And they are identified when tasks are preliminarily assigned and further identified whenever a robot is unable to complete assigned task. As a task is reassigned to another robot, Baughman teaches of identifying target robot when more information about capability of robot is available, or when information about capability is updated).

As Baughman has multiple robots with matching capabilities and a task is assigned to only one i.e. target robot. And modification through Zhang assigns task to robot that has lowest cost (See claim 1 for modification). And as semantic information is shared among plurality of robots through teaching is Witt.

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Baughman to determining, based on the gathered semantic information, capabilities required for a robot to execute the at least one task; identifying all robots of the at least two robots with matching capabilities, by comparing the determined capabilities with capabilities of the at least two robots; determining the cost factor for each robot identified as having the matching capabilities, wherein the cost factor of a robot represents cost involved in using the robot for executing the task; and selecting a robot with minimum cost factor, from the at least two robots with matching capabilities, as the target robot to select a robot that is best suited to perform a task. Furthermore the modification introduces a criterion for utilizing cost as second level comparison when comparison of capability yields more than one candidate robot. Modification enables Baughman to identify and assign task to most capable and least costly robot.

Claim 7 recites same limitations as of claim 2, hence is rejected under same basis.

For claim 4, modified Baughman teaches: The method as claimed in claim 1, 

Baughman further teaches: wherein the knowledge base comprising information pertaining to at least the plurality of task specific parameters is distributed among the at least two robots that form the robotic group (Abstract, disclosing assigning each of the robots to different individual tasks corresponding to different individual objectives of a problem based upon the particular locomotive model of the corresponding robots. And responding to one of the robots appearing to be unable to complete a corresponding assigned one of the tasks by selecting a different robot with a locomotive model considered compatible with the corresponding assigned one of the tasks to complete the corresponding assigned one of the tasks. Task specific parameters are integral part of performing a task, when a task is assigned, task specific parameters are necessarily shared. Furthermore as a robot is determined to be unable to complete a task and a different robot is assigned the task, this determination is necessarily made by swarm robotics data processing system. [0007], disclosing a swarm robotics data processing system is configured for teaming in swarm intelligent robot sets. The system includes a host computing platform that includes one or more computers each with memory and at least one processor. The system also includes a multiplicity of robots in a multi-robot set deployed in a confined geographic area and in wireless communication with the host computing platform).

Baughman does not explicitly teach knowledge base comprising information is: semantic knowledge base.

However as modification through Witt discloses sharing information among robots to efficiently perform their tasks, it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Baughman to wherein the semantic knowledge base comprising information pertaining to at least the plurality of task specific parameters is distributed among the at least two robots that form the robotic group to increase efficiency of the robotic workgroup.

Claim 9 recites same limitations as of claim 4, hence is rejected under same basis.

For claim 5, modified Baughman teaches: The method as claimed in claim 4, 

Baughman does not teach: wherein the semantic knowledge base is dynamically updated based on one or more real-time data collected by at least one of the at least two robots.

However Witt teaches wherein the semantic knowledge base is dynamically updated based on one or more real-time data collected by at least one of the at least two robots (column 5 lines 43-50, disclosing lifelong semantic mapping engine 110 can update the semantic mapping 115 based on information received from the autonomous robots 105a, 105b. For example, each of the autonomous robots 105a, 105b may be equipped with one or more sensors or cameras for obtaining observations from the environment 102. The autonomous robots 105a, 105b may transmit observation data to more accurately reflect the configuration of the environment).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Baughman to wherein the semantic knowledge base is dynamically updated based on one or more real-time data collected by at least one of the at least two robots as taught by Witt to more accurately reflect the configuration of the environment.

Claim 10 recites same limitations as of claim 5, hence is rejected under same basis.

For claim 12, modified Baughman teaches: The first robot as claimed in claim 11, wherein the first robot identifies the target robot by:

Modified Baughman further teaches: determining, based on the gathered semantic information, capabilities required for a robot to execute the at least one task (Abstract, disclosing assigning each of the robots to different individual tasks corresponding to different individual objectives of a problem based upon the particular locomotive model of the corresponding robots. Locomotive model of robot provides capability information of robot to execute a task. As semantic information through modification of Witt improves navigation of robot in environment, improved navigation and mobility is also integrated to locomotive model. See claim 11 for modification);

identifying all robots of the first robot and the at least one other robot with matching capabilities, by comparing the determined capabilities with capabilities of the first robot and the at least one other robot (Abstract, disclosing assigning each of the robots to different individual tasks corresponding to different individual objectives of a problem based upon the particular locomotive model of the corresponding robots. And responding to one of the robots appearing to be unable to complete a corresponding assigned one of the tasks by selecting a different robot with a locomotive model considered compatible with the corresponding assigned one of the tasks to complete the corresponding assigned one of the tasks. The different robot has matching capabilities to the robot that is unable to complete an assigned task);

Baughman does not explicitly teach: determining a cost factor for each robot identified as having the matching capabilities, wherein the cost factor of a robot represents cost involved in using the robot for executing the task; and
selecting a robot with minimum cost factor, from the first robot and the at least one other robot with matching capabilities, as the target robot.

Zhang teaches: determining a cost factor for each robot identified as having the matching capabilities, wherein the cost factor of a robot represents cost involved in using the robot for executing the task ([0004], disclosing selecting lowest cost assisting robot to finish a task. And [0006], disclosing executing time cost on distance); and

selecting a robot with minimum cost factor, from the first robot and the at least one other robot with matching capabilities, as the target robot ([0004], disclosing selecting lowest cost assisting robot to finish a task. And [0006], disclosing executing time cost on distance).

As Baughman assigns task to robot that is capable of successfully executing it, it would have been obvious to one having ordinary skill in the art to further modify Baughman to determining a cost factor for each robot identified as having the matching capabilities, wherein the cost factor of a robot represents cost involved in using the robot for executing the task; and
selecting a robot with minimum cost factor, from the first robot and the at least one other robot with matching capabilities, as the target robot as taught by Zhang to increase overall efficiency of robot set.

Claims 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baughman (US 20180275679) in view of Witt (US Patent No. 10754343).

For claim 11, Baughman teaches: A first robot for executing at least one task in collaboration with at least one other robot (Abstract, disclosing a method, system and computer program product for teaming in swarm intelligent robot sets. The method includes programming a multiplicity of robots in a multi-robot set with a particular locomotive model and assigning each of the robots to different individual tasks corresponding to different individual objectives of a problem based upon the particular locomotive model of the corresponding robots), comprising:

a memory module storing a plurality of instructions ([0007], disclosing a swarm robotics data processing system is configured for teaming in swarm intelligent robot sets. The system includes a host computing platform that includes one or more computers each with memory and at least one processor. The system also includes a multiplicity of robots in a multi-robot set deployed in a confined geographic area and in wireless communication with the host computing platform. Each of the robots has at least one microprocessor, memory and a locomotive platform);

one or more communication interfaces ([0021], disclosing host computing system 200 includes fixed storage 210 and is communicatively coupled to a set of robots 270 over a wireless computer communications network);

a configuration module (Abstract, disclosing assigning each of the robots to different individual tasks corresponding to different individual objectives of a problem based upon the particular locomotive model of the corresponding robots. The method additionally includes deploying the multi-robot set into a confined geographic area and surveilling each robot to ensure that each robot assigned to a corresponding task is achieving the assigned task. [0007], disclosing a swarm robotics data processing system is configured for teaming in swarm intelligent robot sets. The system includes a host computing platform that includes one or more computers each with memory and at least one processor. The system also includes a multiplicity of robots in a multi-robot set deployed in a confined geographic area and in wireless communication with the host computing platform. Each of the robots has at least one microprocessor, memory and a locomotive platform. Processor of robot that executes the assigned task is configuration module);

a controller module ([0007], disclosing each of the robots has at least one microprocessor, memory and a locomotive platform);

a query handler module (Abstract, disclosing method includes responding to one of the robots appearing to be unable to complete a corresponding assigned one of the tasks by selecting a different robot with a locomotive model considered compatible with the corresponding assigned one of the tasks to complete the corresponding assigned one of the tasks. [0021], disclosing host computing system 200 includes fixed storage 210 and is communicatively coupled to a set of robots 270 over a wireless computer communications network. Processor of robot communicates with host computing system to indicate inability to complete a task, and processor of another robot communicates about its availability and ability to perform that task. And processor of host computing system sends query to all the robots to inquire about ability of completing a task. Hence processors of host computing system and all the robots are query handler modules);

a task assigner module (Abstract, disclosing assigning each of the robots to different individual tasks corresponding to different individual objectives of a problem based upon the particular locomotive model of the corresponding robots. The method additionally includes deploying the multi-robot set into a confined geographic area and surveilling each robot to ensure that each robot assigned to a corresponding task is achieving the assigned task. [0007], disclosing a swarm robotics data processing system is configured for teaming in swarm intelligent robot sets. The system includes a host computing platform that includes one or more computers each with memory and at least one processor);

a task executor module (Abstract, disclosing assigning each of the robots to different individual tasks corresponding to different individual objectives of a problem based upon the particular locomotive model of the corresponding robots. The method additionally includes deploying the multi-robot set into a confined geographic area and surveilling each robot to ensure that each robot assigned to a corresponding task is achieving the assigned task. [0007], disclosing a swarm robotics data processing system is configured for teaming in swarm intelligent robot sets. The system includes a host computing platform that includes one or more computers each with memory and at least one processor. The system also includes a multiplicity of robots in a multi-robot set deployed in a confined geographic area and in wireless communication with the host computing platform. Each of the robots has at least one microprocessor, memory and a locomotive platform. Processor of robot that executes the assigned task is task executor module); and

one or more hardware processors coupled to the memory module via the one or more communication interfaces ([0007], disclosing ach of the robots has at least one microprocessor, and memory. [0027], disclosing computer program product may include a computer readable storage medium or media having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention. The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device), wherein the one or more hardware processors are caused by the plurality of instructions to:
initiate the robot, using the configuration module (Abstract, disclosing assigning each of the robots to different individual tasks corresponding to different individual objectives of a problem based upon the particular locomotive model of the corresponding robots. The method additionally includes deploying the multi-robot set into a confined geographic area and surveilling each robot to ensure that each robot assigned to a corresponding task is achieving the assigned task. [0007], disclosing a swarm robotics data processing system is configured for teaming in swarm intelligent robot sets. The system includes a host computing platform that includes one or more computers each with memory and at least one processor. The system also includes a multiplicity of robots in a multi-robot set deployed in a confined geographic area and in wireless communication with the host computing platform. Each of the robots has at least one microprocessor, memory and a locomotive platform. Processor of robot that executes the assigned task is configuration module. Furthermore as each robot has a processor, each robot has to be initiated when powered up);

collect at least one instruction to handle the at least one task, using the controller module (Abstract, disclosing assigning each of the robots to different individual tasks corresponding to different individual objectives of a problem based upon the particular locomotive model of the corresponding robots. [0007], disclosing each of the robots has at least one microprocessor, memory and a locomotive platform. Processor receives instructions to perform assigned task);

determine a plurality of task specific parameters required for handling the at least one task, using the controller module (Abstract, disclosing assigning each of the robots to different individual tasks corresponding to different individual objectives of a problem based upon the particular locomotive model of the corresponding robots. Method includes responding to one of the robots appearing to be unable to complete a corresponding assigned one of the tasks by selecting a different robot with a locomotive model considered compatible with the corresponding assigned one of the tasks to complete the corresponding assigned one of the tasks [0007], disclosing each of the robots has at least one microprocessor, memory and a locomotive platform. Processor receives instructions to perform assigned task. As robot is assigned a task, it has to determine task specific parameters to determine its ability to complete the task);

execute the at least one task if the first robot is identified as the target robot, using the task executor module.

Baughman does not teach: identify which robot of the first robot and the at least one other robot stores semantic information pertaining to each of the plurality of task specific parameters, using the controller module;
trigger a self query using the query handler module to query an own semantic knowledge base stored in the memory module, to gather semantic information pertaining to at least part of the plurality of task specific parameters;
trigger an external query to the at least one other robot, using the query handler module, to query semantic knowledge base of the at least one other robot to gather semantic information pertaining to the plurality of task specific parameters which is not present in the own semantic knowledge base;
provide at least part of the semantic information stored in the own semantic knowledge base to the at least one other robot, in response to a query received from the at least one other robot, using the query handler module;
identify a target robot to handle execution of the at least one task, based on the gathered semantic information pertaining to the plurality of task specific parameters from the own semantic knowledge base and the semantic knowledge base of the at least one other robot, using the task assigner module; and

Witt teaches: identify which robot of the first robot and the at least one other robot stores semantic information pertaining to each of the plurality of task specific parameters, using the controller module (column 13 lines 28-43, disclosing update evaluation engine 112 may also determine that certain observations of the autonomous robot 105 indicated in the observation data received from the mapping update engine 154 are insufficient to justify updating the semantic mapping stored at the environment mapping database. If an observation of the autonomous robot 105 has a low confidence of being accurate, due to the distance from which the autonomous robot 105 may the observation or otherwise, then the update evaluation engine 112 may determine not to update the semantic mapping to reflect that observation. Column 7 lines 16-30, disclosing lifelong semantic mapping engine 110 can provide an updated semantic mapping 115 to each of the autonomous robots 105a, 105b. For example, the lifelong semantic mapping engine 110 may update the semantic mapping 115 and provide the updated semantic mapping 115 to each or a subset of the autonomous robots 105a, 105b. The autonomous robots 105a, 105b receive mapping data corresponding to the semantic mapping 115 and store local semantic mappings 125a, 125b that correspond to the semantic mapping. Therefore robot determines if its own semantic is outdated or not. In case of outdated information, it determines lifelong semantic mapping engine to have more accurate semantic information. And because other robot also updates the semantic mapping engine, it is also semantic database of other robot i.e. not local database of first robot)
trigger a self query using the query handler module to query an own semantic knowledge base stored in the memory module, to gather semantic information pertaining to at least part of the plurality of task specific parameters (column 8 lines 64-67, disclosing updating its local semantic mapping of the environment. Therefore the robot has a local semantic knowledge database. Column 5 lines 19-30, disclosing plurality of autonomous robots 105. Column 6 lines 20-36, disclosing autonomous robot 105a, 105b may proceed to navigate to a location of an object instance that it identifies, based on its local semantic mapping 125a, 125b, to be the location of the particular object instance, therefore each robot queries its own semantic knowledge database);

trigger an external query to the at least one other robot, using the query handler module, to query semantic knowledge base of the at least one other robot to gather semantic information pertaining to the plurality of task specific parameters which is not present in the own semantic knowledge base (column 7 lines 16-32, disclosing lifelong semantic mapping engine 110 can provide an updated semantic mapping 115 to each of the autonomous robots 105a, 105b. For example, the lifelong semantic mapping engine 110 may update the semantic mapping 115 and provide the updated semantic mapping 115 to each or a subset of the autonomous robots 105a, 105b. The autonomous robots 105a, 105b receive mapping data corresponding to the semantic mapping 115 and store local semantic mappings 125a, 125b that correspond to the semantic mapping 115. Figure 1A and column 5 lines 19-40, disclosing lifelong semantic engine 110, the engine is semantic knowledge database of robots 105a and 105b hence semantic knowledge database of other robot);

provide at least part of the semantic information stored in the own semantic knowledge base to the at least one other robot, in response to a query received from the at least one other robot, using the query handler module (column 7 lines 16-32, disclosing lifelong semantic mapping engine 110 can provide an updated semantic mapping 115 to each of the autonomous robots 105a, 105b. For example, the lifelong semantic mapping engine 110 may update the semantic mapping 115 and provide the updated semantic mapping 115 to each or a subset of the autonomous robots 105a, 105b. The autonomous robots 105a, 105b receive mapping data corresponding to the semantic mapping 115 and store local semantic mappings 125a, 125b that correspond to the semantic mapping 115. Figure 1A and column 5 lines 19-40, disclosing lifelong semantic engine 110, the engine is semantic knowledge database of robots 105a and 105b hence semantic knowledge database of other robot).

As robots disclosed by Baughman are deployed to a geographic area and are capable of locomotion (Abstract, disclosing deploying robots and assigning tasks bases on locomotive models of robots), it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Baughman trigger a self query using the query handler module to query an own semantic knowledge base stored in the memory module, to gather semantic information pertaining to at least part of the plurality of task specific parameters; trigger an external query to the at least one other robot, using the query handler module, to query semantic knowledge base of the at least one other robot to gather semantic information pertaining to the plurality of task specific parameters which is not present in the own semantic knowledge base; provide at least part of the semantic information stored in the own semantic knowledge base to the at least one other robot, in response to a query received from the at least one other robot, using the query handler module; 
Furthermore as Baughman teaches of identifying target robot to handle execution of task) based on capability of robot in completing a task(Abstract, disclosing responding to one of the robots appearing to be unable to complete a corresponding assigned one of the tasks by selecting a different robot with a locomotive model considered compatible with the corresponding assigned one of the tasks to complete the corresponding assigned one of the task, it would have been obvious to one to further modify art of Baughman to identify a target robot to handle execution of the at least one task, based on the gathered semantic information pertaining to the plurality of task specific parameters from the own semantic knowledge base and the semantic knowledge base of the at least one other robot, using the task assigner module to assign task to robot that is most capable of completing it.

For claim 14, modified Baughman teaches: The first robot as claimed in claim 11, 

Baughman further teaches: wherein the own knowledge base of the first robot is part of a distributed knowledge base distributed among the first robot and the at least one other robot (Abstract, disclosing assigning each of the robots to different individual tasks corresponding to different individual objectives of a problem based upon the particular locomotive model of the corresponding robots. And responding to one of the robots appearing to be unable to complete a corresponding assigned one of the tasks by selecting a different robot with a locomotive model considered compatible with the corresponding assigned one of the tasks to complete the corresponding assigned one of the tasks. Task specific parameters i.e. knowledge base are integral part of performing a task, when a task is assigned, task specific parameters pertaining to task as well capability of robot(s) are necessarily shared. Furthermore as a robot is determined to be unable to complete a task and a different robot is assigned the task, knowledge base of firs robot and different robot is shared and determination of reassigning task is necessarily made by swarm robotics data processing system. Therefore knowledge base is distributed among entire robots swarm. [0007], disclosing a swarm robotics data processing system is configured for teaming in swarm intelligent robot sets. The system includes a host computing platform that includes one or more computers each with memory and at least one processor. The system also includes a multiplicity of robots in a multi-robot set deployed in a confined geographic area and in wireless communication with the host computing platform ).

		Baughman does not explicitly teach knowledge base  is: semantic knowledge base.

However as modification through Witt discloses sharing information among robots to efficiently perform their tasks, it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Baughman to wherein the own semantic knowledge base of the first robot is part of a distributed semantic knowledge base distributed among the first robot and the at least one other robot increase efficiency of the robotic workgroup.

For claim 15, modified Baughman teaches: The first robot as claimed in claim 14, 

Baughman does not teach: wherein the first robot is configured to dynamically update the distributed semantic knowledge base based on one or more real-time data collected pertaining to at least one of the plurality of task specific parameters.

Witt teaches wherein the first robot is configured to dynamically update the distributed semantic knowledge base based on one or more real-time data collected pertaining to at least one of the plurality of task specific parameters (column 5 lines 43-50, disclosing lifelong semantic mapping engine 110 can update the semantic mapping 115 based on information received from the autonomous robots 105a, 105b. For example, each of the autonomous robots 105a, 105b may be equipped with one or more sensors or cameras for obtaining observations from the environment 102. The autonomous robots 105a, 105b may transmit observation data to more accurately reflect the configuration of the environment).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Baughman to wherein the first robot is configured to dynamically update the distributed semantic knowledge base based on one or more real-time data collected pertaining to at least one of the plurality of task specific parameters as taught by Witt to more accurately reflect the configuration of the environment.

Claims 3, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baughman (US 20180275679) in view of Witt (US Patent No. 10754343), Zhang (as disclosed in IDS: CN 105045094) and Baroudi (US 20180326583).

For claim 3, modified Baughman teaches: The method as in claim 2, wherein the cost factor of the robot for executing the at least one task is determined based on a plurality of parameters comprising, type of task, type of action to be performed on the object (Abstract, disclosing assigning each of the robots to different individual tasks corresponding to different individual objectives of a problem based upon the particular locomotive model of the corresponding robots type of task and type of action directly impact the capability of robot, therefore these parameters are integral part of determining task assignment), distance between location of the robot and location of the object (as modified Baughman teaches utilizing cost in selecting a robot based on time cost of distance, movement distance is a type of action that is a parameter of cost)

Modified Baughman does not explicitly teach parameters to be: type of material the object is made of type of object involved in the task, and battery consumption. 

Baroudi teaches selecting a robot based on energy and type of task ([0080], disclosing distance alone is not a sufficient metric in determining the capability of performing a task in a timely and comprehensive manner. As such, other factors may also be part of the consideration robot that has a vacancy will participate, computing its utility based on (Cost, energy, distance, type of task) and sending a reply. Then, the coordinator will assign the task to the robot with the highest utility. Type and shape of object that task is executed on directly impacts energy consumption).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Baughman to determine cost through parameters as type of object involved in the task, type of material the object is made of and battery consumption as taught by Baroudi as a comprehensive metric for determining capability of robot for performing a task.

Claim 8 recites same limitation as of claim 3, hence is rejected under same basis.

For claim 13, modified Baughman teaches: The first robot as claimed in claim 12, wherein the first robot determines the cost factor of each of the first robot and the at least one other robot for the at least one task, based on a plurality of parameters comprising type of task, type of action to be performed on the object (Abstract, disclosing assigning each of the robots to different individual tasks corresponding to different individual objectives of a problem based upon the particular locomotive model of the corresponding robots type of task and type of action directly impact the capability of robot, therefore there parameters are integral part of determining task assignment), distance between location of the robot and location of the object (as modified Baughman teaches utilizing cost in selecting a robot based on time cost of distance, movement distance is a type of action that is a parameter of cost) 

Modified Baughman does not explicitly teach: type of object involved in the task, type of material the object is made of and battery consumption.

Or in the alternative, Baroudi teaches selecting a robot based on energy and type of task ([0080], disclosing distance alone is not a sufficient metric in determining the capability of performing a task in a timely and comprehensive manner. As such, other factors may also be part of the consideration robot that has a vacancy will participate, computing its utility based on (Cost, energy, distance, type of task) and sending a reply. Then, the coordinator will assign the task to the robot with the highest utility. Type and shape of object that task is executed on directly impacts energy consumption).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Baughman to determine cost through parameters as type of object involved in the task, type of material the object is made of and battery consumption as taught by Baroudi as a comprehensive metric for determining capability of robot for performing a task.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bruemmer (US 20080009964) teaches of plurality of robots sharing semantic maps. See [0163].
Seo (US 20130123980) teaches of plurality of robots sharing video, audio and sensor information. See [0038-00450].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664